PER CURIAM
Paragraph 2 of the dissolution decree, pertaining to permanent spousal support, is modified to provide that husband shall pay to wife for her support and maintenance the sum of $950.00 per month for a period of two years, commencing January 1, 1984, and ending December 31, 1985. Commencing January 1, 1986, husband shall pay to wife for her support and maintenance the sum of $400.00 per month thereafter. The decree is affirmed in all other respects.
Affirmed as modified. Costs to wife.